Case 1:20-cv-11889-MLW Document 7 Filed 10/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,
Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILIAM FRANCIS GALVIN, in his
official capacity as the

Secretary of the Commonwealth

of Massachusetts,
Defendant.

Mme ee et ee ee ee et

oO
6
i]
w

 

WOLF, D.J. October 20, 2020

The court has received the Complaint, Motion for Temporary
Restraining Order, and supporting Memorandum, which were filed
earlier today. It is not clear whether they have been served on
defendant electronically or otherwise. In any event, the
Memorandum, Docket No. 3, does not satisfy the requirements of
Rule 7.1 of the Local Rules of the United States District Court
for the District of Massachusetts. More specifically, plaintiff's
counsel does not certify that the parties have conferred and
attempted in good faith to resolve or narrow the issues. See Local
Rule 7.1(a) (2). Nor does the Memorandum cite supporting legal
authority for the relief sought. See Local Rule 7.1(b) (1). There
is likely none for plaintiff's request for monetary relief as the
Eleventh Amendment bars the award of such relief in a case brought
in federal court against a state official sued in his official

capacity. See, e.g., Quern v. Jordan, 440 U.S. 332, 342 (1979).

 
Case 1:20-cv-11889-MLW Document 7 Filed 10/20/20 Page 2 of 2

In view of the foregoing, it is hereby ORDERED that:

1. Plaintiff shall serve forthwith this Order, and his
submissions if he has not already done so.

2. Counsel for plaintiff and defendant shall confer as
required by Local Rule 7.1(a) (2).

3. Plaintiff shall certify that the conference required by
Local Rule 7.1(a)(2) occurred, report the results of the
conference, and file a memorandum in support of the Motion for
Temporary Restraining Order that cites case law and otherwise
satisfies the requirements of Local Rule 7.1(b) (1).

4. After receiving the foregoing submissions from
plaintiff, the court will, if necessary, order the defendant to

respond promptly to the Motion for Temporary Restraining Order.

 
 

UNITED STATES DISTRICT

  
